This petition by Carnegie Institute against the approving authority attacks the conduct of a hearing by the authority upon the petitioner’s application for approval as a school. This petition is apparently brought pursuant to G. L. c. 112, § 2 (which is conceded in the Attorney General’s brief), and a principal objection is the sufficiency of the evidence. The trial judge denied the petitioner’s motions to remand and to amend which contained allegations as to the invalidity of St. 1955, e. 759. The issue of invalidity, therefore, was not passed upon by the trial judge, who made no reference thereto in his findings and rulings. The authority urges that -the petitioner’s appeal was not timely. We do not prolong this opinion by a discussion of this issue, because it is clear from our decision of today in the case of the same name, ante, 26, that the approving authority has no valid existence. It would be incongruous to hold simultaneously that its existence is both valid and invalid. Accordingly, we reverse the decree affirming the decision of the authority.

So ordered.